593 S.E.2d 583 (2004)
358 N.C. 146
SLOAN FINANCIAL GROUP, INC., Sloan Financial Holdings, Inc., New Africa Management, LLC, New Africa Investment Management, LLC and New Africa Advisers, Inc., Plaintiffs and Cross-Claim Defendants,
New Africa Opportunity Fund, L.P., d/b/a ZM Africa Investment Fund, L.P., Plaintiff-Intervenor and Cross-Claimant
v.
Justin F. BECKETT, Dorika Mamboleo, Mechael Sudarkasa, Theresa Clarke, Maceo K. Sloan, and John Does (1-10), Defendants.
No. 514A03.
Supreme Court of North Carolina.
March 5, 2004.
Thelen Reid & Priest, LLP, by Mark Fox Evens, pro hac vice, Washington, DC; and Brown & Bunch, PLLC, by LeAnn Nease Brown, Chapel Hill, for plaintiff-appellees and defendant-appellee Maceo K. Sloan.
Everett, Gaskins, Hancock & Stevens, LLP, by E.D. Gaskins and Michael J. Tadych, Raleigh; and Pillsbury Winthrop, LLP, by David R. Lagasse, pro hac vice, New York City, for defendant-appellants Justin K. Beckett and Dorika Mamboleo.
Wilmer, Cutler & Pickering, by Brigida Benitez, pro hac vice, and Anne Harkavy, pro hac vice, Washington, DC; and Jordan Price Wall Gray Jones & Carlton, by Henry W. Jones, Jr. and Hope Derby Carmichael, Raleigh, for plaintiff-intervenor-appellee.
PER CURIAM.
AFFIRMED.